MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an immigration judge’s order denying petitioner Jose Manuel Valencia-Valencia’s motion to reopen.
A review of the record and the opening brief indicates that the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). In his opening brief, Valencia-Valencia fails to address, and thereby waives any challenge to, the BIA’s order finding that the immigration judge correctly denied his motion for lack of jurisdiction. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived). Accordingly, respondent’s unopposed motion for summary disposition is granted.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.